Name: COMMISSION REGULATION (EC) No 3424/93 of 13 December 1993 amending Regulations (EEC) No 2257/92 and (EEC) No 2258/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira and the Canary Islands respectively with certain vegetable oils and establishing the forecast supply balances
 Type: Regulation
 Subject Matter: tariff policy;  trade;  regions of EU Member States;  processed agricultural produce
 Date Published: nan

 No L 312/10 Official Journal of the European Communities 15. 12. 93 COMMISSION REGULATION (EC) No 3424/93 of 13 December 1993 amending Regulations (EEC) No 2257/92 and (EEC) No 2258/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira and the Canary Islands respectively with certain vegetable oils and establishing the forecast supply balances THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Article 1 Regulation (EEC) No 2257/92 is hereby amended as follows : 1 . Article 3 (1 ) (b) is replaced by the following : '(b) in the case of applications for aid or exemption certificates, evidence is provided, before the dead ­ line laid down for the submission of applications that the party concerned has lodged a security of ECU 5 per tonne of the product.' 2. Article 4 is replaced by the following : 'Article 4 Import licences and exemption certificates shall expire on the last day of the third month following the month in which they were issued.' Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as amended by Regulation (EEC) No 1974/93, and in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 of Regulations (EEC) No 1600/92 and (EEC) No 1601 /92, Commission Regulations (EEC) No 2257/92 (4) and (EEC) No 2258/92(0, as amended by Regulation (EEC) No 1487/93 (6), lay down the detailed rules for implementing the specific arrange ­ ments for supplying Madeira and the Canary Islands with certain vegetable oils ; whereas one of the conditions governing the admissibility of applications is the lodging of a security of ECU 2,5 per 100 kilograms ; whereas, on the basis of the experience gained, this amount is exces ­ sive for the operators ; whereas with a view to bringing them more closely into line with the other specific arran ­ gements for supplying Madeira and the Canary Islands the validity of import licences, aid certificates and exemp ­ tion certificates should be extended : Article 2 Regulation (EEC) No 2258/92 is hereby amended as follows : 1 . Article 3 (1 ) (b) is replaced by the following : '(b) In the case of applications for aid or exemption certificates, evidence is provided, before the dead ­ line for the submission of the application provided for in paragraph 1 , that the party concerned has lodged a security of ECU 5 per tonne of the product.' 2. Article 4 is replaced by the following : Article 4 Import licences and exemption certificates shall expire on the last day of the third month following the month in which they were issued.' Whereas Regulations (EEC) No 2257/92 and (EEC) No 2258/92 should be amended as a result : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 173, 27. 6 . 1992, p. 13 . ( «) OJ No L 219, 4. 8 . 1992, p . 44. H OJ No L 219, 4. 8 . 1992, p . 46. H OJ No L 147, 18. 6 . 1993, p. 10. Article 3 This Regulation shall enter into force on 1 January 1994. 15. 12. 93 Official Journal of the European Communities No L 312/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1993 . For the Commission Rene STEICHEN Member of the Commission